Citation Nr: 1506479	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy left arm.

2.  Entitlement to service connection for cardiovascular heart condition with surgery.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 40 percent for sciatic left lower extremity radiculopathy.  

5.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The January 2010 rating decision reopened and granted service connection for sciatica left lower extremity at 40 percent disabling, and degenerative disc disease of the lumbar spine at 20 percent disabling.  The April 2010 rating decision denied service connection for peripheral neuropathy left arm, cardiovascular heart condition with surgery, diabetes mellitus, and TDIU.

In July 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to an initial rating in excess of 40 percent for sciatic left lower extremity radiculopathy, entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, and entitlement to a total disability rating due to individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 28, 2014, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue entitlement to service connection for peripheral neuropathy left arm.

2.  On July 28, 2014, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for cardiovascular heart condition with surgery.

3.  On July 28, 2014, during a travel board hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to service connection for peripheral neuropathy left arm, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to service connection for cardiovascular heart condition with surgery, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to service connection for diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2014). 

On July 28, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for peripheral neuropathy left arm, cardiovascular disease with heart surgery, and diabetes mellitus. 

Thus, the Board finds that the Veteran withdrew his appeal as to the aforementioned issues.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  Therefore, the provisions of the Veterans Claims Assistance Act are not applicable. 
Accordingly, the Board does not have jurisdiction to review the appeal as to the claims of entitlement to service connection for peripheral neuropathy left arm, cardiovascular disease with heart surgery, and diabetes mellitus and as such, those issues are dismissed. 


ORDER

The claim of entitlement to service connection for peripheral neuropathy left arm is dismissed.

The claim of entitlement to service connection for cardiovascular disease with heart surgery is dismissed.

The claim of entitlement to service connection for diabetes mellitus is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary with respect to the remaining claims prior to appellate review.  

Sciatic left lower extremity radiculopathy

At his July 2014 Board hearing, the Veteran testified that he has episodes of falling.  He stated that his legs lock and stiffen, resulting in him falling down.  He also reported that his left leg muscles have reduced in size compared to his right leg, and there is some atrophy in his left thigh and calf.  In light of the Veteran's statements suggesting a possible worsening of his sciatic symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's sciatic left lower extremity radiculopathy disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his sciatic left lower extremity radiculopathy disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative disc disease of the lumbar spine

At his July 2014 Board hearing, the Veteran indicated that his lumbar spine symptoms have worsened since his last VA examination in October 2011.  Specifically, the Veteran stated that his pain is more severe and frequent, he is unable to bend or stoop, and his flare-ups are more frequent and of longer duration.  The Veteran reported that he has incapacitating episodes that last for a week or two.  In light of the Veteran's statements suggesting a possible worsening of his degenerative disc disease symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's lumbar spine disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his lumbar spine disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claims for a rating in excess of 40 percent for sciatic left lower extremity radiculopathy, and a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, at the Veteran's hearing, testimony was provided that the Veteran received Social Security disability in part for his lumbar spine disability, and a review of the record shows that those records are not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed sciatic left lower extremity radiculopathy and degenerative disc disease of the lumbar spine conditions on appeal that are not already of record. 

2.  Contact the Social Security Administration and request a copy of the Veteran's complete Social Security disability benefits file, including any medical records used in granting disability benefits to the appellant.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.

3.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected sciatic left lower extremity radiculopathy disability.  The examiner must review the claims file, including Virtual VA, and note that review in the report.  All indicated studies and tests should be performed.

The examiner should also specifically comment as to how this service-connected disability impacts the Veteran's ability to obtain or maintain gainful employment.

4.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine disability.  The examiner must review the claims file, including Virtual VA, and note that review in the report.  All indicated studies and tests should be performed.

The examiner should also specifically comment as to how this service-connected disability impacts the Veteran's ability to obtain or maintain gainful employment. 

5.  Thereafter, readjudicate the claims on appeal, to include entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


